Per Curiam,
Upon a recognizance entered in the quarter sessions, a scire facias was issued in the common pleas. Judgment was entered for want of a sufficient affidavit of defense for the full amount of the recognizance. Upon a motion for a reargument, the court, however, in an opinion covering the entire case, remitted the forfeited recognizance to the extent of $200 and entered judgment for the balance.
*58The only error complained of is that the entire amount of the recognizance was not remitted by the court below.
There is no question as to the original forfeiture. The defendant was not present when called for trial. He subsequently appeared, was tried and convicted but failed to comply with the judgment of the court. A scire facias was then issued upon the forfeited recognizance in the common pleas. The authority for this and the power of the court over a forfeited recognizance are both regulated by section 2 of the act of December 9, 1783, 2 Sm. L. 84, which is as follows : “That all recognizances, forfeited in any court of quarter sessions of the peace within this commonwealth or in the sessions held for the city of Philadelphia, shall and may be sued for and be recoverable in the court of common pleas of that county in which the said récognizances shall be forfeited respectively, which courts may, and they are hereby empowered, to order the said recognizances to be levied, moderated or remitted on hearing the circumstances of the case, according to equity and their legal discretion.” The authority of the court is herein very broadly stated. This authority is not denied by the appellant but he insists that the court did not act within the limits of a sound judicial discretion.
After a careful consideration of all the facts of the case, and especially of the opinion of the court filed after the reargument of the motion for judgment, we are of the opinion that the case was properly disposed of. There were unusual equities involved in the case, with which the court seems to have dealt in a manner favorable to the defendant and entirely within the well settled principles governing the exercise of a legal discretion. "We are not disposed, even if there were warrant for so doing, to interfere with the disposition of- the case, as finally made.
Judgment affirmed.